Citation Nr: 0021123	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury.

2.  Entitlement to service connection for the residuals of a 
right arm and wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1987 to May 
1989.

This appeal arose from a September 1995 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1996, the veteran testified at 
a personal hearing at the RO.  In September 1996, he and his 
representative were informed through a supplemental statement 
of the case of the continued denial of his claims.  In April 
1997, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  He was 
subsequently informed through supplemental statements of the 
case issued in July 1998 and December 1999 of the continued 
denial of his claims.

The previous remand had noted the veteran's desire to pursue 
a claim of entitlement to a temporary total disability rating 
under paragraph 30.  See Statement in Support of Claim, dated 
March 21, 1994.  Since the issue had not been developed or 
certified for appeal, see 38 U.S.C.A. § 7105(c) (West 1991), 
it had been referred to the RO for all appropriate action.  
However, it would appear that no such action was taken by the 
RO.  Therefore, the veteran's request will again be referred 
to the RO for all appropriate action.


FINDING OF FACT

The veteran's left foot and right arm and wrist injury 
residuals are the result of an accident which was due to his 
own willful misconduct and were thus not incurred in line of 
duty.



CONCLUSION OF LAW

The veteran's left foot and right arm and wrist injury 
residuals were not in line of duty; thus, service connection 
cannot be granted.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.301 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the applicable laws and regulation, a disability 
may be service-connected where it results "from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval or 
air service...but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs."  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(3)(d) (1999).

The September 25, 1987 police report indicated that the 
veteran lost control of his motorcycle, struck a curb and 
then hit a utility pole.  At the time of the accident, he was 
noted to be going 60 miles per hour in a 45 mile per hour 
zone.  He had left a 60 foot skid mark prior to the impact 
with the curb and had traveled another 20 feet before 
striking the pole.  He was unable to provide a reason for the 
accident.  He was charged with reckless driving.  Following 
the accident, he was admitted for the treatment of fractures 
of the left foot and right arm.  At that time, his blood 
alcohol level was noted to be .22.  The diagnosis was acute 
motorcycle accident with alcohol intoxication.  

A September 1987 Medical Evaluation Board report noted that 
the veteran had had a large amount of alcohol prior to the 
accident.  His history included two previous motorcycle 
accidents, heavy alcohol use and one charge of driving under 
the influence.  On September 26, 1987, he underwent an open 
reduction and internal fixation of the right radius with a 
bone graft placed at the fracture site taken from the left 
iliac crest; his left foot was casted.  He had full range of 
motion of the right arm, with full supination and pronation.  
A March 1988 Medical Evaluation Board noted his complaints of 
stiffness of the right wrist and elbow, although he denied 
limitation of motion.  Range of motion was noted to be full 
upon examination.  An x-ray showed nonunion of the foot and 
radius fractures.  The diagnoses were nonunion of the right 
radius, status post open reduction, internal fixation with 
bone grafting and nonunion of the first cuneiform of the left 
foot, status post cast.  In September 1988, he underwent a 
second open reduction with internal fixation of the right 
radius fracture.  Prior to this surgery, he displayed marked 
ulnar direction of the right forearm, pain at the fracture 
site, 50 degrees of flexion and 30 degrees of extension.  The 
snuff box was nontender; supination was to 35 degrees and 
pronation was to 15 degrees, with pain.  A December 1988 
Medical Evaluation Board found that he was fit for limited 
duty.  A March 1989 Medical Evaluation Board referred to his 
aggressive treatment with physical therapy; this had resulted 
in a return to full use except for the lack of 20 degrees of 
pronation.  He indicated that the arm was tender with some 
activities and complained of some mild pain at the distal 
radial joint.  All motions, except for pronation, were 
normal.  He was found to be unfit for full duty.  He had 
refused further surgery, which was not found to be 
unreasonable.  The May 1989 Physical Evaluation Board had 
recommended his separation from service due to physical 
unfitness due to injuries incurred as a result of his 
intentional misconduct or willful neglect.

The veteran's DD-214 noted that he had a physical disability 
resulting from intentional misconduct or willful neglect.  
Because of this he was not entitled to severance pay.

In August 1994, the veteran submitted an accidental injury 
report, in which he described the September 1987 motorcycle 
accident.  He indicated that he was traveling at about 60 
miles per hour at the time of the accident and admitted that 
he had drunk a 6 pack of beer before driving.  

In September 1995, VA rendered an Administrative 
Determination, in which his August 1994 admission of 
consumption of alcohol prior to the motorcycle accident was 
noted.  The September 30, 1987 Medical Evaluation Board 
report had also referred to his alcohol use prior to the 
accident, as well as to his history of heavy alcohol use and 
his previous charge of driving under the influence.  The May 
1989 findings of the Physical Evaluation Board were also 
referred to.  Based upon this evidence, it was found that the 
veteran's injuries were due to his own willful misconduct and 
were thus not incurred in line of duty.

After a careful review of the evidence of record, the Board 
finds that the veteran's alcohol use in service, which 
resulted in the September 1987 motorcycle accident with 
injuries to the left foot and right arm, constituted willful 
misconduct.  His injuries were clearly the result of the 
abuse of alcohol.  For example, his history showed the use of 
alcohol over time, through the admission of past heavy use of 
alcohol in the service medical records.  It was also shown 
that he had engaged in such excessive use at one time as to 
be sufficient to cause disability.  The objective evidence 
had demonstrated that his blood alcohol level at the time of 
the accident was .22, thus evidencing "excessive use" at 
the time of his accident.  Therefore, since his accident was 
the result of willful misconduct, it cannot be found to have 
been incurred "in line of duty."  See 38 C.F.R. 
§ 3.301(3)(d) (1999).  Since his injuries were not incurred 
in line of duty, they cannot be service-connected.  

The veteran has also alleged that his right arm disability 
was not the result of his 1987 injury, but was caused by the 
1988 surgery.  Following surgery in 1987, he had pain on 
motion; angulation of the forearm; 50 degrees of flexion, 30 
degrees of extension, 35 degrees of supination and 15 degrees 
of pronation.  In 1988, he underwent further surgery to 
correct the nonunion of the fracture.  After his recovery, he 
was noted to have full range of motion, save for a lack of 20 
degrees of pronation.  Moreover, after his discharge he was 
able to engage in heavy labor, to include working with 
concrete and in roofing; he was also able to handle jack 
hammers and bulldozers.  This functional ability, coupled 
with the evidence which shows that his limited pronation was 
substantially the same before and after the 1988 surgery, 
indicates that his injury, which was the result of willful 
misconduct, was not worsened by his surgery.  He had also 
contended that he had injured his wrist while doing some 
heavy lifting in 1993 due to the faulty surgical treatment 
performed in service.  However, the objective evidence does 
not substantiate this assertion.  While he had aggravated his 
pre-existing wrist injury in 1993, there was no objective 
evidence that his surgical treatment was faulty or had played 
any role in the 1993 lifting injury.

Under the circumstances of this case, it is found that the 
preponderance of the evidence is against the veteran's claims 
for service connection.


ORDER

Service connection for the residuals of a left foot injury is 
denied.

Service connection for the residuals of a right arm and wrist 
injury is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

